Citation Nr: 1219182	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  00-188 70A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a depressive disorder.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and A.B.


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 1998 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in St. Paul, Minnesota.

By way of background, the Board remanded the Veteran's claim for further development in November 2002, December 2003, March 2006, March 2007, and January 2008.  A September 2009 Board decision denied the Veteran's claim.  In August 2010, the parties filed a joint motion for remand (JMR) with the Court of Appeals for Veterans Claims (Court), based on which the Court issued a September 2010 Order vacating the Board's September 2009 decision and remanding this matter for further appellate review consistent with its Order.  Subsequently, in December 2010, the Board remanded the Veteran's claim for further development.  Such development has been completed and is associated with the claims file, and this matter is returned to the Board for further review.

The Board also notes that in August 2002, the Veteran testified before a Veterans Law Judge who is no longer employed by the Board.  Therefore, in September 2007, Veteran testified again at another Board hearing before another Veterans Law Judge.  Subsequently, because the latter judge became no longer employed by the Board, in October 2010, the Board offered the Veteran an opportunity to testify at another hearing, and he responded in October 2010 indicating that he did not want an additional hearing.  See 38 C.F.R. § 20.707.  (2011).  Therefore, the Board finds that there is no Board hearing request pending at this time.  See 38 C.F.R. § 20.702(e) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that he has PTSD as a result of personal trauma that he experienced from his superior officers in service.  The Veteran has also asserted that he has a depressive disorder that is related to service, and that difficulties he was having in service that led to his hardship discharge were symptomatic of undiagnosed depression at the time.  See, e.g., Board Hearing Transcript, September 2007 at 13.  Having reviewed the claims file, the Board has determined that additional development is necessary prior to adjudication of his claim.

As noted above, most recently, in December 2010, the Board remanded the Veteran's claim for further development, including so that copies of any outstanding VA treatment records dated since September 2007 could be associated with the claims file.  While the Board acknowledges that the RO obtained copies of all of the Veteran's most recent VA treatment records dated through November 2011 and associated them with the claims file, the Board notes that, unfortunately, there is a gap in the records for the period from September 2007 to July 2009, and there is no notation in the claims file that these records were found to be unavailable.  Based thereon, another remand is necessary so that copies of any missing VA treatment records dated from September 2007 to July 2009 can be obtained and associated with the claims file.  See Stegall v. West, 11 Vet. App. 268 (1998); 38 C.F.R. § 3.159(c) (2011).  

In addition, the Board remanded the Veteran's claim in December 2010 so that he could be provided with a new VA examination.  The Board requested that, as to any psychiatric disorder diagnosed, an opinion be offered as to the likelihood that such disability is related to service.  The Veteran was provided with a new VA examination in January 2011.  In this regard, the Board acknowledges that the January 2011 VA examiner raised several concerns regarding the credibility of the Veteran's statements as to his history and the severity of his current symptomatology.  The VA examiner also clearly attributed the Veteran's behavioral problems to a personality disorder, which is significant because such disorder is defined by VA regulations as a development disorder and not a disability for the purposes of receiving compensation.  Nevertheless, the VA examiner also specifically recorded a diagnosis of major depression with psychotic features per history, but did not offer an opinion as to the likelihood that such disability was in any way related to service.  While the overall tone of the opinion suggests that the VA examiner did not feel that such disability is related to service, the Board finds that further clarification is necessary to more specifically address whether it is at least as likely that such diagnosis is in any way related to the Veteran's service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding VA treatment records dated from September 2007 to July 2009 and associate them with the claims file.  If these records are found to be unavailable, this should be specifically noted in the claims file.

2.  After the above development has been completed, ask the same examiner who performed the January 2011 VA examination to review the claims file, including this remand as well as any additional treatment records associated with the claims file dated between September 2007 and July 2009, and to please clarify whether the major depression diagnosed during that examination is "at least as likely as not" (50-50 probability) related to service.

If the VA examiner who provided the January 2011 VA examination is unavailable, schedule the Veteran for a new VA examination relating to his claim for an acquired psychiatric disorder, to include PTSD or major depression, to include an interview of the Veteran and any appropriate testing.  The claims file should be provided to the examiner for review and the examiner should indicate whether it has been reviewed.  

The examiner should offer an opinion as to whether he or she believes that the claimed assaults and harassment actually occurred.  In reaching an opinion, the examiner should consider whether there is evidence of behavior changes in service sufficient to corroborate that the claimed assaults occurred.  Evidence of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  If the Veteran is diagnosed with PTSD or any other psychiatric disorder, to include major depression, the examiner is requested to provide an opinion as to whether the diagnosed disorder is related to military service.  In this regard, the examiner is requested to specifically discuss whether each stressor meets the criteria required under the DSM-IV criteria.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided. The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial.  See 38 C.F.R. § 3.655 (2011).

3. After the above development has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


